Exhibit 10.9

 

EMPLOYMENT AGREEMENT

This Employment Agreement (Agreement) is by and between Travis Jaggers
(Employee) and CommunityBank of Texas, N.A. (Bank). In consideration of the
mutual promises made herein, the Bank and Employee agree as follows:

Article 1 : Employment, Compensation, and Expenses

1.1 EMPLOYMENT. The Bank employs Employee, and Employee accepts employment with
the Bank upon all of the terms and conditions described in this Agreement and
for the Term as set forth on Exhibit A.

1.2 WORK RESPONSIBILITIES. Subject to the terms of this Agreement, Employee is
employed in the position at CommunityBank of Texas, N.A. (Bank) indicated on
Exhibit A to this Agreement and shall perform the functions and responsibilities
of that position. Additional or different duties may be assigned by the Boards
of Directors of the Bank and/or the Bank (collectively referred to as the
“Board”). Employee’s position, job descriptions, duties and responsibilities may
be modified from time to time in the sole discretion of the Board.

1.3 COMPENSATION. As consideration for the services and covenants described in
this Agreement, the Bank, agrees to compensate Employee in the following manner:

a. Salary/Wages. The Bank agrees to pay monthly compensation as stated on the
attached Exhibit A.

b. Employment Benefits and Compensation Plans. Policies, and Arrangements.
Employee shall be entitled to employment benefits such as but not limited to
vacation, holidays, leaves of absence, health insurance, dental insurance, etc.,
if any, available to employees of the Bank generally, in accordance with any
policies, procedures, or benefit plans adopted by the Bank from time to time
during the existence of this Agreement. Moreover, Employee shall be eligible to
receive such other compensation as stated on Exhibit A. Employee’s rights or
those of Employee’s dependents under any such benefits or compensation policies,
plans or arrangements shall be governed solely by the terms of such policies,
plans, or arrangements. The Bank reserves to itself, or its designated
administrators, exclusive authority and discretion to determine all issues of
eligibility, interpretation and administration of each such benefit or
compensation plan, policy or arrangement. The Bank’s employment benefits and
compensation arrangements, and policies related thereto, are subject to
termination, modification or limitation at the Bank’s sole discretion.

c. Total Compensation. Employee agrees that the compensation stated above and as
stated on Exhibit A constitutes the full and exclusive monetary consideration
and compensation for all services rendered under this Agreement and for all
promises and obligations under this Agreement.

1.4 BUSINESS EXPENSES. The Bank shall pay Employee’s reasonable and necessary
business expenses, including expenses incurred for travel on Bank business, in
accordance with the policies and procedures of the Bank, as may be adopted or
amended from time to time at the Bank’s sole discretion. If Employee incurs
business expenses under this Agreement, the Employee shall submit to the Bank a
periodic request for reimbursement together with supporting documentation
satisfactory to the Bank.

1.5 LOYAL PERFORMANCE OF RESPONSIBILITIES. Employee shall devote the whole of
Employee’s professional time, attention and energies to the performance of
Employee’s work responsibilities and shall not, either directly or indirectly,
alone or in partnership, consult with, advise, work for or have any interest in
any other business or pursuit during Employee’s employment under this Agreement.
Included in the foregoing, but not limited thereto, during the term of this
Agreement Employee shall not, directly or indirectly, engage in, or serve as an
officer, director, employee, partner, agent or consultant, or otherwise hold any
ownership interest in any entity which engages in any business which competes
with that of the Bank. Any modification of this paragraph shall be made only by
an agreement in writing signed by Employee and an authorized representative of
the Bank.



 




Article 2 : Confidential Information; Post-Employment Obligations; Bank Property

2.1 THIS AGREEMENT. The terms of this Agreement constitute confidential
information, which Employee shall not disclose to anyone other than Employee’s
spouse, attorneys, tax advisors, or as required by law. Disclosure of these
terms is a material breach of this Agreement and could subject Employee to
disciplinary action, including without limitation, termination of employment.

2.2 BANK PROPERTY. All written materials, records, data, customer lists and
other documents prepared or possessed by Employee during Employee’s employment
by the Bank are the Bank’s property. All information, ideas, concepts,
improvements, discoveries, and inventions that are conceived, made, developed,
or acquired by Employee individually or in conjunction with others during
Employee’s employment (whether during business hours and whether on Bank’s
premises or otherwise) which relate to Bank business, products, or services are
the Bank’s sole and exclusive property. All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are Bank
property. At the termination of Employee’s employment with the Bank for any
reason, Employee shall return all of the Bank’s documents, data, or other Bank
property to the Bank.

2.3 CONFIDENTIAL INFORMATION, NON-DISCLOSURE. Employee acknowledges that the
business of the Bank, and its affiliates is highly competitive and that the Bank
will provide Employee with access to Confidential Information relating to the
business of the Bank and its affiliates. “Confidential Information” means and
includes the Bank’s confidential and/or proprietary information and/or trade
secrets that have been developed or used and/or will be developed and that
cannot be obtained readily by third parties from outside sources. Confidential
Information includes, by way of example and without limitation, the following:
any information regarding customers, employees, contractors, and the industry
not generally known to the public; strategies, methods, books, records, and
documents; technical information concerning products, equipment, services, and
processes; procurement procedures and pricing techniques; the names of and other
information concerning customers, investors, and business affiliates (such as
contact name, service provided, pricing for that customer, amount of services
used, credit and financial data, and/or other information relating to the Bank’s
relationship with that customer); pricing strategies and price curves; plans and
strategies for expansion or acquisitions; budgets; customer lists; research;
financial and sales data; trading terms; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques;
prospective customers’ names and marks; grids and maps; electronic databases;
models; specifications; computer programs; internal business records; contracts
benefiting or obligating the Bank; bids or proposals submitted to any third
party; technologies and methods; training methods and training processes;
organizational structure; salaries of personnel; payment amounts or rates paid
to consultants or other service providers; and other such confidential or
proprietary information. Employee acknowledges that this Confidential
Information constitutes a valuable, special, and unique asset used by the Bank,
or its affiliates in their business to obtain a competitive advantage over their
competitors. Employee further acknowledges that protection of such Confidential
Information against unauthorized disclosure and use is of critical importance to
the Bank and its affiliates in maintaining their competitive position.

Employee also will have access to, or knowledge of, Confidential Information of
third parties, such as actual and potential customers, suppliers, partners,
joint venturers, investors, financing sources and the like, of the Bank and its
affiliates.

Employee agrees that Employee will not, at any time during or after Employee’s
employment with the Bank, make any unauthorized disclosure of any Confidential
Information of the Bank or its affiliates, or make any use thereof, except in
the carrying out of the Employee’s employment responsibilities hereunder.
Employee also agrees to preserve and protect the confidentiality of third party
Confidential Information to the same extent, and on the same basis, as the
Bank’s Confidential Information.

2.4 NON-COMPETITION OBLIGATIONS. Employee acknowledges that the Bank is
providing Employee with access to Confidential Information. Ancillary to
Employee’s agreement not to disclose Confidential Information, to protect the
Confidential Information described above, and in consideration for Employee’s
receiving access to this Confidential Information and compensation stated in
this agreement, the Bank and Employee agree to the following non-competition
provisions. Employee agrees that during the period of Employee’s unfair
competition

2 




obligations as stated on Exhibit A, Employee will not, directly or indirectly,
for Employee or others, in the geographic region stated on Exhibit A, or, if
Employee’s geographic region has changed, in any and all geographic regions in
which Employee has worked for the 12-month period immediately preceding
Employee’s termination of Employment:

a. engage in any business conducted by the Bank related to community banking
and/or financial activities in which the Bank is doing business, has plans to
engage in business, or has engaged in business in the preceding 12-month period;

b. perform any job, task, function, or responsibility that Employee has provided
for the Bank in the preceding 12-month period; or

c. render advice or services to, or otherwise assist, any other person,
association or entity in the business of “a,” or “b” above.

Employee understands that the foregoing restrictions may limit Employee’s
ability to engage in certain businesses in the geographic region and during the
period provided for above, but acknowledges that these restrictions are
necessary to protect the Confidential Information the Bank has provided to
Employee.

Employee agrees that this provision defining the scope of activities
constituting prohibited competition with the Bank is narrow and reasonable for
the following reasons:  Employee is free to seek employment with other companies
providing services that do not directly or indirectly compete with any business
of the Bank;  Employee is free to seek employment with other companies in the
banking business that do not directly or indirectly compete with any business of
the Bank; and  there are many other companies in the banking business that do
not directly or indirectly compete with any business of the Bank. Thus, this
restriction on Employee’s ability to compete does not prevent Employee from
using and offering the skills that Employee possessed prior to receiving
Confidential Information, specialized training, and knowledge from the Bank.

2.5 NON-SOLICITATION OF CUSTOMERS. For the period of Employee’s unfair
competition obligations as stated on Exhibit A following the termination of
employment for any reason, Employee will not call on or solicit business from
customers of the Bank or its affiliates with whom Employee, within the previous
24 months,  had or made contact, or  had access to information and files
regarding. These restrictions are limited by geography to the specific places,
addresses, or locations where a customer is present and available for soliciting
or servicing.

2.6 NON-SOLICITATION OF EMPLOYEES. For the period of Employee’s unfair
competition obligations as stated on Exhibit A following the termination of
employment for any reason, Employee will not, either directly or indirectly,
call on, solicit, or induce any other employee or officer of the Bank or its
affiliates whom Employee had contact with, knowledge of, or association with in
the course of employment with the Bank to terminate his or her employment, and
will not assist any other person or entity in such a solicitation.

2.7 EARLY DISPUTE RESOLUTION CONFERENCE. The parties are entering into this
Agreement with the express understanding that this Agreement is clear and fully
enforceable as written. If Employee ever decides later to contend that any
restriction on activities imposed by this Agreement no longer is enforceable as
written or does not apply to an activity in which Employee intends to engage on
behalf of a competing business, Employee first will notify the Bank in writing
and meet with a Bank representative at least 14 days before engaging in any
activity that foreseeably could fall within the questioned restriction to
discuss resolution of such claims.

2.8 WARRANTY AND INDEMNIFICATION. Employee warrants that Employee is not a party
to any other restrictive agreement limiting Employee’s activities for the Bank.
Employee further warrants that at the time of the signing of this Agreement,
Employee knows of no written or oral contract or of any other impediment that
would inhibit or prohibit employment with the Bank and that Employee will not
knowingly use any trade secret, confidential information, or other intellectual
property right of any other party in the performance of Employee’s duties
hereunder. Employee shall hold the Bank harmless from any and all suits and
claims arising out of any breach of such restrictive agreement or contracts.



3 




2.9 EQUITABLE RELIEF. Employee and the Bank agree that in the event of a breach
or threatened breach by Employee of any paragraph in Article 2 of this
Agreement, the Bank will not have an adequate remedy at law. Thus, in the event
of such a breach or threatened breach, the Bank will be entitled to such
equitable and injunctive relief as may be available to prevent and restrain
Employee from breaching the provisions of any paragraph in Article 2. The
availability to obtain injunctive relieve will not prevent the Bank from
pursuing any other equitable or legal relief, including the recovery of damages
from such breach or threatened breach.

Article 3 : Termination Of Employment.

3.1 TERMINATION. The Bank may terminate the employment of Employee with or
without “Cause” and Employee may terminate his employment with or without “Good
Reason” prior to the expiration of the Term of this Agreement. If the Bank
terminates Employee with Cause, or Employee terminates employment without Good
Reason, Employee shall be entitled only to the pro rata salary through the date
of such termination, and all future compensation and benefits shall cease
(except for compensation and benefits vested per plan terms). If the Bank
terminates Employee without Cause, or Employee terminates Employment for Good
Reason, Employee shall be entitled to “Basic Severance” listed on Exhibit A.
“Cause” for purposes of this section shall mean  a failure by Employee to
substantially perform job duties in a manner in which those duties would have
been performed by an employee having the skill, knowledge, expertise, loyalty,
fidelity, integrity, honesty, and good faith of an employee ordinarily
performing such services; or  the commission by Employee of acts which an
employee having the skill, knowledge, expertise, loyalty, fidelity, integrity,
honesty, and good faith of an employee ordinarily engaged to perform such
services would not have committed under the same or similar circumstances. “Good
Reason” for purposes of this section shall mean a material breach by the Bank of
any material provision of this Agreement which remains uncorrected for 30 days
following Employee’s written notice to the Bank of such breach. This section
shall not apply if Employee is eligible for a severance payment after a Change
in Control as addressed in the next section. Employee shall be entitled to at
most one severance upon termination.

3.2 TERMINATION AFTER CHANGE IN CONTROL. Notwithstanding the foregoing, in the
event of termination by the successor to the Bank and/or the Bank without
“Cause” or by Employee for “Good Reason,” after a “Change in Control” and within
the “Window Period,” the successor to the Bank and/or the Bank shall pay to
Employee, in the form of a single lump-sum cash payment (subject to all legally
mandated withholding for taxes or other similar items), within fifteen days of
the date of termination the “Change in Control Severance” as stated on Exhibit
A. For purposes of this section, the following definitions apply:

a. “Cause” shall mean:  an act or acts of dishonesty or disloyalty by Employee
materially and adversely affecting the Bank or any related entity;  employee’s
material breach of any of his obligations of this Agreement;  employee’s gross
negligence or willful misconduct in performance of the duties and services
required of him under this Agreement; or  employee’s conviction of a felony or
Employee’s conviction of a misdemeanor involving moral turpitude.

b. “Good Reason” shall mean:  the assignment to the Employee of any duties
materially inconsistent in any respect with the Employee’s position (including
situs, office and title), authority, duties and responsibilities as contemplated
by Section 1.2 of this Agreement, excluding any isolated, insubstantial or
inadvertent action not taken in bad faith and which is remedied by the Bank
promptly after notice of such action; provided, however, that a change to the
employee’s duties, in order to constitute Good Reason to resign under this
Section 3.2(b) must also constitute a material diminution in the Employee’s
authority, duties, or responsibilities;  any material failure by the Bank to
comply with any of the provisions of this Agreement;  the Bank requiring the
Employee to be based at any office outside Harris County or other mutually
agreed location; provided, however, that any such change in the Employee’s
workplace must also constitute a material change in the geographic location of
the Employee’s primary workplace; or  any material reduction in annual salary as
stated in Section 1.3 or as hereafter increased. In all events, the Employee’s
resignation shall not be deemed to be for Good Reason under this Section 3.2(b),
unless the following conditions are met:  Employee must provide notice to the
Bank of the existence of the condition claimed by the Employee to constitute
Good Reason to resign within ninety (90) days of the initial existence of such
condition;  the Bank must have failed to remedy such condition within thirty
(30) days following the Bank’s receipt of the notice described in
Section 3.2(b)(i); and  Employee must separate from service with the Bank within
thirty (30) days following the end of the Bank’s cure period described above.



4 




c. The Bank recognizes that the position held by Employee is one of those
requiring high quality job performance in order to promote and protect the best
interests of the Bank. The Bank further recognizes that  it is possible that a
Change in Control (as defined herein) could occur at some time in the future,
 the uncertainty with such a possibility could result in the distraction of the
Employee from his assigned duties and responsibilities,  it is in the best
interest of the Employer to assure the continued attention by the Employee to
such duties and responsibilities without such distraction, and  Employee must be
able to participate in the assessment and evaluation of any proposal which could
affect a Change in Control without the Employee being influenced in the exercise
of his judgment by uncertainties, regarding his future financial security. A
“Change in Control” is defined as any of the following:  a change in the
ownership of the capital stock of the Bank whereby a corporation, person, or
group acting in concert (hereinafter this Agreement shall collectively refer, to
any combination of these three (a corporation, person or group acting in
concert) as a “Person” as described in Section 1.4(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), acquires, directly or
indirectly, beneficial ownership (within the meaning of Rule I.3d-3 promulgated
under the Exchange Act) of a number of shares of the Bank or the Bank which
constitutes fifty percent (50%) or more of the combined voting power of the
Bank’s or the Bank’s outstanding capital stock then entitled to vote generally
in the election of directors;  the persons who were members of the Board of
Directors of the Bank or the Bank immediately prior to a tender offer, exchange
offer or any combination of the foregoing, cease to constitute a majority of the
Board of Directors of the Bank or the Bank;  a tender offer or exchange offer is
made by any Person which is successfully completed and which results in such
Person beneficially owning (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) either  fifty percent (50%) or more of the Bank’s or the
Bank’s outstanding shares of common stock or  shares of capital stock having
fifty percent (50%) or more of the combined voting power of the Bank’s or the
Bank’s then outstanding capital stock (other than an offer made by the Bank or
Employer), and sufficient shares are acquired under the offer to cause such
Person to own fifty percent (50%) or more of the voting power of the Bank or the
Bank; or  the occurrence of any other transaction or series of related
transactions which have substantially the same effect as the transactions
specified in any of the preceding clauses (any one of the foregoing being herein
called a “Transaction.”)

d. A “Window Period” shall mean the 180-day period immediately following any
Change in Control.

3.3 Notwithstanding any provisions of this Agreement to the contrary, in the
event that the aggregate payments or benefits to be made or afforded pursuant to
this Agreement, would be deemed to include an “excess parachute payment” under
Section 280G of the Internal Revenue Code, then the termination benefits shall
be reduced to an amount which is One Dollar ($1.00) less than the greatest
amount allowed to be paid under Section 280G without constituting an “excess
parachute payment.”

3.4 The payments to the Employee under this Article 3, on account of the
Employee’s involuntary separation from service by action of the Bank or by
reason of the Employee’s resignation for Good Reason, are intended to be exempt
from Code Section 409A by reason of either the short-term deferral exemption
rules found in Treasury Regulation Section 1.409A-1(b)(4) (the “Short-Term
Deferral Exemption Rules”) or the rules regarding exemption from Code Section
409A for certain separation pay plans found in Treasury Regulation Section
1.409A-l(b)(9)(iii) (the “Separation Pay Exemption Rules”), and this Article 3
is to be interpreted in all regards in a manner that is consistent with such
intent. In this regard, if any amounts, but for this Section 3.4, do not qualify
as exempt after taking into account both the Short-Term Deferral Exemption Rules
and the Separation Pay Exemption Rules, then a portion of the payments under
this Article 3 that would otherwise have been payable after the end of the
“applicable 2½ month period” (as that phrase is used for purposes of Treasury
Regulation Section 1.409A-1(b)(4)), shall be paid in the form of a lump-sum
payment made no later than the end of applicable 2 ½ month period, with the
amount of such payment being equal to the amount necessary so that the remaining
payments under this Article 3 will be exempt from Code Section 409A under the
Separation Pay Exemption Rules. Nothing in this Section 3.4 shall be interpreted
so as to reduce or increase the aggregate amount payable under this Article 3.



5 




Article 4 : Miscellaneous

4.1 GOVERNING LAW/VENUE. This Agreement shall be construed in accordance with
and governed by the laws of the State of Texas. Venue for any claim filed by
either party related to Employee’s employment or this Agreement shall be
exclusively in the state courts of Jefferson County, Texas.

4.2 INTERPRETATION. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against either party.

4.3 HEADINGS. The headings of this Agreement are intended solely for the
convenience of reference and should be given no effect in the construction or
interpretation of this Agreement.

4.4 ENTIRE AGREEMENT. This Agreement embodies the complete agreement and
understanding of the parties related to Employee’s employment by the Bank,
superseding any and all other prior or contemporaneous oral or written
agreements between the parties hereto with respect to the employment of Employee
by the Bank, and contains all of the covenants and agreements of any kind
whatsoever between the parties with respect to such employment. Each party
acknowledges that no representations, inducements, promises or agreements,
whether oral or written, express or implied, have been made by either party or
anyone acting on behalf of a party, that are not incorporated herein and that no
other agreement or promise not contained herein shall be valid or binding.

4.5 MODIFICATION. This Agreement may be amended only by an agreement in writing
signed by Employee and the Bank.

4.6 WAIVER. The failure of either party to insist, in any one or more instances,
upon performance of the terms or conditions of this Agreement shall not be
construed as a waiver or a relinquishment of any right granted under this
Agreement or of the future performance of any such term, covenants or condition.

4.7 INVALIDITY. Should any provision(s) in this Agreement be held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall be unaffected and shall continue in full force and effect, and
the invalid, void or unenforceable provision(s) shall be deemed not to be part
of this Agreement.

4.8 VOLUNTARY AGREEMENT. Employee and the Bank represent and agree that each has
reviewed all aspects of this Agreement, has carefully read and fully understands
all provisions of this Agreement, and is voluntarily entering into this
Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with the legal, tax
or other advisor or advisors of such party’s choice before executing this
Agreement.

4.9 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of and shall be enforceable by and against Employee’s heirs,
beneficiaries and legal representatives. It is agreed that the rights and
obligations of Employee may not be delegated or assigned except as specifically
set forth in this Agreement. In the event of a sale of all or substantially all
of the Bank’s capital stock, sale of all or substantially all of the Bank’s
assets, or consolidation or merger of the Bank with or into another corporation
or entity or individual, the Bank may assign its rights and obligations under
this Agreement to its successor-in-interest, and such successor-in-interest
shall be deemed to have acquired all rights and assumed all obligations of the
Bank under this Agreement.

4.10 COUNTERPARTS. This Agreement may be executed in counterparts and each
counterpart, when executed, shall have the validity of a second original.
Photographic or facsimile copies of any such signed counterparts may be used in
lieu of the original for any purpose.





6 




DATED: January 4, 2016

/s/ Travis Jaggers
Travis Jaggers

DATED: January 4, 2016

/s/ Robert R. Franklin
Robert R. Franklin
Chairman of the Board/Chief Executive Officer
CommunityBank of Texas, N.A.

 

 



7 




Exhibit “A” to
Employment Agreement
Between CommunityBank of Texas and Travis Jaggers

Employee Name:

Travis Jaggers

Term:

None

Position:

President of CommunityBank of Texas, Houston/Beaumont, Texas

Location:

Houston – Pasadena, Texas

Annual Base Salary:

$294,580.00 subject to annual review by the Bank’s budget and compensation
committee and payable in accordance with the Bank’s normal payroll practices.

Bonus:

Participation in the Bank’s Annual Incentive Compensation Plan in which other
executive officers and/or employees may participate subject to the terms of the
plans.

Paid Time Off

33 days annually.

Basic Severance

An amount equal to (i) one-year’s annual base pay at Employee’s last Annual Base
Salary and (ii) twelve months of COBRA continuation coverage. The Bank may pay
the Basic Severance in a lump sum or on the Bank’s regular payroll cycle for
one-year period at the Bank’s sole discretion. Employee shall sign a release of
claims in a form acceptable to the Bank to receive severance under this section.

Change in Control Severance

An amount equal to (i) two-year’s annual base pay at Employee’s last Annual Base
Salary and (ii) eighteen months of COBRA continuation coverage. Severance paid
as provided in Section 3.2 shall be in a lump sum. Employee shall sign a release
of claims in a form acceptable to the Bank to receive severance under this
section.

Additional “Good Reason”

In addition to the definition of “Good Reason” stated in Section 3.1 above,
Employee shall have Good Reason to terminate employment under Section 3.1 if
Robert R. Franklin terminates employment for any reason during the Term of this
Agreement or the Bank materially changes Employee’s duties from the duties
Employee is performing as President at the time Employee signs this Agreement.

 




Geographic Region of Non- Competition:

100 miles surrounding any facility owned or operated by the Bank.

Period of Unfair Competition Obligations:

For termination under Section 3.1, during the Employee’s entire period of
employment and for one year after termination of employment except that the
non-competition restriction in Section 2.4 shall be (i) for 90 days for a
termination with Cause or without Good Reason and (ii) their shall be no
non-competition obligation for a termination without Cause or with a Good Reason
as those terms are defined in Section 3.1.

For termination under Section 3.2, during the Employee’s entire period of
employment and for two years after termination of employment, except that the
non-competition restriction in Section 2.4 shall be for (i) one year for a
termination with Cause or without Good Reason, and (ii) there shall be no
non-competition restriction for a termination without Cause or with a Good
Reason as those terms are defined in Section 3.2(a) and (b).

 

CommunityBank of Texas, N.A.

By:/s/ Robert R. Franklin        
Robert R. Franklin
Chairman of the Board/
Chief Executive Officer
This 4th day of January,  2016

Travis Jaggers

/s/ Travis Jaggers                                        
This 4th day of January,  2016

 

 

 

